Sutton, J.
This ease came to this court for a review of a judgment of the judge of the city court of Blackshear overruling a general demurrer interposed by the defendant railroad company to the petition of the plaintiff seeking to recover damages on account of the death of his minor son, alleged to have been caused by the negligence of the defendant. A. C. L. R. Co. v. O’Neal, 48 Ga. App. 706 (172 S. E. 740). A certiorari was granted by the Supreme Court, and the judgment of this court was reversed. A. C. L. R. Co. v. O’Neal, 180 Ga. 153 (178 S. E. 451). According to the ruling of the Supreme Court in this ease, the petition did not set out a cause of action. Therefore this court’s judgment of affirmance is vacated, and the judgment of the trial judge is reversed.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.